1

2

3

4
                               UNITED STATES DISTRICT COURT
5
                                     DISTRICT OF NEVADA
6
                                                ***
7
     DONEALE FEAZELL,                               Case No. 3:16-cv-00313-MMD-VPC
8
                                      Petitioner,                    ORDER
9           v.
10   RENEE BAKER, et al.,
11                                Respondents.
12

13         Respondents’ second motion for enlargement of time (ECF No. 38) is granted.

14   Respondents will have until December 18, 2018, within which to file their response to

15   Petitioner’s amended petition for writ of habeas corpus in this case.

16         DATED THIS 20th day of November 2018.

17

18                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26
27

28
